DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
 	Claims 1-262, 264, 275-279, 281 are cancelled.
	Claims 263, 265-274, 280, 282-286 are pending.

Response to Arguments
Applicant’s arguments with respect to the amended claims filed on 11/30/2020 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Regarding the 112 rejections, it is submitted that the amendment filed raises new issues, see rejection below for detail. 
It is also submitted that all limitations in claims--including those not specifically argued--are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.
Claim Objections
Claim 280 is objected to because of the following informalities: [UPDATE!!!].  It appears that it’s an unintended element and not meant to be there.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 268-270 and 273 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Amended limitation of "identifying a fourth set of relationships between the differences between the measured baseline sentiments and the information atoms" recited in claims 268-270 is not clearly understood rending the claims being indefinite.  It is unclear what that limitation meant, and the connection between the fourth set of relationships with respect to the differences, the measured baseline sentiments, and the information atoms. 
Also, “the measured baseline sentiments” in the cited limitation is not clearly understood. Two types of measured baseline sentiments are being recited in independent claim 1: the measured baseline sentiments for the first set of relationships and the measured baseline sentiments for the second set of relationships. It is unclear which one is “the measured baseline sentiments” recited in claims 268-270 refers to. 

Claim 273 recites the limitation "the baselines" in the adjusting step.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 263, 265-274, 280, 282-286 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  De Boursetty (Patent No. US 10,877,982), hereinafter Du Boursetty.

With respect to claim 263, De Boursetty discloses a method (Abstract), comprising: 
obtaining, at a computer, a first set of relationships between information atoms, the first set of relationships occurring at a first time (Col. 5, lines 1-20, Col. 7, lines 27-40, Fig 3A & 4A-4B: obtain a 1st set of relationships between the gathered info that corresponds to the information atoms, e.g. relationships between the early users/audiences and video who watched the video initially, that occur at the 1st time); 
measuring a baseline sentiment for each of the first set of relationships (Col. 5, lines 55-60,  Col. 7, .lines 5-11 & 27-35, Fig 3A & 4A-4B: measure a baseline sentiment for each of the  relationship in view of ratings from the early audiences, leading to a sentiment metric for the early audiences);
obtaining a second set of relationships between the information atoms, the second set of relationships occurring at a second time different from the first time (Col. 5, lines 50-53, Col. 7, lines 10-15 & 61-67, Col. 8, lines 1-10, Fig 3B-4B: obtain a second set of relationships between the gathered info, e.g. relationships between the users who watched the video at a later time, that occur at the 2nd time different from the 1st time. The users who watched the video at a later time include and not limited to those who received recommendation and the late audients);
measuring a baseline sentiment for each of the second set of relationships (Col. 5, lines 55-60,  Col. 7, .lines 5-11 & 27-35, Fig 3A & 4A-4B: measure a baseline sentiment for each of the  relationship in view of ratings from the later audiences, leading to a sentiment metric for the later audiences); 
calculating changes in baseline sentiment between the first time and the second time by determining differences between (a) one of the measured baseline sentiments for the first set of relationships and (b) one of the measured baseline sentiments for the second set of relationships (Col. 5, lines 59-67, Col. 7, lines 7-60 & 60-67, Col. 9, lines 35-60, Fig 3B-4B: calculating the changes by determining the differences between the sentiment as indicated by the metrics that is based on the baseline sentiment, Also, the video being trending or gaining popular indicates calculation of changes by determining the differences, e.g. trending indicates changing in sentiment with high number of positive sentiments than negative sentiment among users over time);  
determining an action to take based on how the calculated changes in baseline sentiment relate to a metric (Col. 7,  lines 60-67, Fig 3B: determine an action to take based on the change related to a metric, e.g. whether to continue promote the video with respect to a threshold); and 
outputting the action to take (Col. 7, lines 65-67, Col. 8, lines 1-5, Fig 3B: output the action, e.g. continue promote via posting).  

	With respect to claim 280, De Boursetty discloses a non-transitory computer-readable storage medium encoded with instructions that (Abstract, Fig 1) , when executed on a processor, perform a method comprising: [UPDATE!!!] 
obtaining, at a computer, a first set of relationships between information atoms, the first set of relationships occurring at a first time (Col. 5, lines 1-20, Col. 7, lines 27-40, Fig 3A & 4A-4B: obtain a 1st set of relationships between the gathered info that corresponds to the information atoms, e.g. relationships between the early users/audiences and video who watched the video initially, that occur at the 1st time); 
measuring a baseline sentiment for each of the first set of relationships (Col. 5, lines 55-60,  Col. 7, .lines 5-11 & 27-35, Fig 3A & 4A-4B: measure a baseline sentiment for each of the  relationship in view of ratings from the early audiences, leading to a sentiment metric for the early audiences);
obtaining a second set of relationships between the information atoms, the second set of relationships occurring at a second time different from the first time (Col. 5, lines 50-53, Col. 7, lines 10-15 & 61-67, Col. 8, lines 1-10, Fig 3B-4B: obtain a second set of relationships between the gathered info, e.g. relationships between the users who watched the video at a later time,  that occur at the 2nd  time different from the 1st time. The users who watched the video at a later time include and not limited to those who received recommendation and the late audients);
measuring a baseline sentiment for each of the second set of relationships (Col. 5, lines 55-60,  Col. 7, .lines 5-11 & 27-35, Fig 3A & 4A-4B: measure a baseline sentiment for each of the  relationship in view of ratings from the later audiences, leading to a sentiment metric for the later audiences);
calculating changes in baseline sentiment between the first time and the second time by determining differences between (a) one of the measured baseline sentiments for the first set of relationships and (b) one of the measured baseline sentiments for the second set of relationships (Col. 5, lines 59-67, Col. 7, lines 7-60 & 60-67, Col. 9, lines 35-60, Fig 3B-4B: calculating the changes by determining the differences between the sentiment as indicated by the metrics that is based on the baseline sentiment, Also, the video being trending or gaining popular indicates calculation of changes by determining the differences, e.g. trending indicates changing in sentiment with high number of positive sentiments than negative sentiment among users over time);  
Serial Number: 15/844,059 Attorney Docket: GAT-004-US-CIPResponse to Final Office Action dated 6.29.20determining an action to take based on how the calculated changes in baseline sentiment relate to a metric (Col. 7,  lines 60-67, Fig 3B: determine an action to take based on the change related to a metric, e.g. whether to continue promote the video with respect to a threshold);and 
outputting the action to take (Col. 7, lines 65-67, Col. 8, lines 1-5, Fig 3B: output the action, e.g. continue promote via posting).  

 
With respect to claims 265 and 282, De Boursetty further discloses storing the baseline sentiments (Col. 5, lines 1-20 & 55-60, Col. 7, lines 8-20, Fig 1-2: the baseline sentiments are being stored for analysis); 
recognizing patterns in the changes in baseline sentiment (Col. 5, lines 1-20, Col. 7, lines 60-67: receive a patterns in changes as indicated by the trends and/or gaining, with respect to the user group(s)); 
identifying new baseline sentiments based on the patterns (Col. 7,lines 62-67, Col. 8, lines 1-30, Fig 4A-4B: identify new baseline sentiment based on the pattern as the user sentiments are being gathered and analyze); and
 updating the stored baseline sentiments with the new baseline sentiments (Col. 5, lines 48-60, Col. 7,lines 8-25 &  62-67, Col. 8, lines 1-30, Fig 4A-4B: updating the sentiment as the   user sentiments are being gathered and analyze).  

With respect to claims 266 and 283, De Boursetty further discloses  wherein the metric is an organization metric pertaining to an organization's goals (organization metric is merely a metric; Col. 7, lines 62-65, Fig 3B: metric such as a threshold is pertain to a goals of network/organization, e.g. whether to promote the video or not), the method comprising: 
Serial Number: 15/844,059 Attorney Docket: GAT-004-US-CIP Response to Final Office Action dated 6.29.20determining a third set of relationships between the organization metric and the other information atoms (Col. 5, lines 50-60, Col. 7,lines 53-56 & 65-67, Col. 8,lines 1-30 Fig 4A-4B: identify a 3rd set of  relationship, e.g. the relationship with a different type/category of users with respect to the threshold, or a relationship with respect to the threshold to determining whether the video is trending); 
identifying differences related to the organization metric, based on the third relationships (Col. 7, lines 61-67, Col. 9,lines 35-67, Col. 10, lines 5-37, , Fig 3B-4B: identify the differences with respect to the threshold); 
determining a second action to take based on the differences related to the organization metric (Col. 7, lines 61-67, Col. 9,lines 35-67, Col. 10, lines 30-65, Fig 3B: determine second action , e.g. identify the differences, e.g. do not promote); and 
outputting the second action to take(Col. 7, lines 61-67, Col. 9,lines 35-67, Fig 3B-4B: do not promote, e.g. output via removing the video).  

With respect to claims 267 and 284, De Boursetty further discloses wherein the information atoms comprise descriptors of individuals, statements made by individuals, or topics to which the statements pertain (appears to be nonfunctional descriptive material for not impacting the functionality of the claims; Col. 5,lines 10-20, Fig 1: user rating information and other info are included).  

With respect to claim 268, De Boursetty further discloses identifying a fourth set of relationships between the differences between the measured baseline sentiments and the information atoms (Col. 5, lines 50-60, Col. 7, lines 53-56 & 65-67, Col. 8, lines 1-30, Fig 4A-4B: identify a 4rd set of relationship, e.g. the relationship between the differences among users over time with respect to the updated metric); 
associating the differences between the measured baseline sentiments with specific ones of the individuals, based on the fourth set of relationships (everything element in the same system are being associated for at least being in the same system; Fig 1-2 & 3B--4B: the differences represented by the metrics, are associated with individual user of the groups of users and the video); 
calculating scores for the individuals, based on the third and fourth relationships (Col 6, lines 1-20, Col. 9, lines 31-45, Col. 10, lines 10-20, Col. 12,lines 1-20,Fig 3A-4B: calculating metric scores/rating based on the relationships); and 
outputting a score related to at least one individual (Col 6, lines 1-20, Col. 9, lines 31-45, Col. 10, lines 10-20, Col. 12,lines 1-20,Fig 3A-4B: output the score related to at least one individual user or video at least for further processing).  

With respect to claim 269, De Boursetty further discloses identifying a fourth set of relationships between the differences between the measured baseline sentiments and the information atoms (Col. 5, lines 50-60, Col. 7, lines 53-56 & 65-67, Col. 8, lines 1-30, Fig 4A-4B: identify a 4rd set of relationship, e.g. the relationship between the differences among users over time with respect to the updated metric);
associating the differences between the measured baseline sentiments with specific ones of the individuals, based on the fourth set of relationships (everything element in the same system are being associated for at least being in the same system; Fig 1-2 & 3B--4B: the differences represented by the metrics, are associated with individual user of the groups of users and the video); 
calculating scores for the individuals, based on the third and fourth relationships (Col 6, lines 1-20, Col. 9, lines 31-45, Col. 10, lines 10-20, Col. 12,lines 1-20,Fig 3A-4B: calculating metric scores/rating based on the relationships); and 
outputting the differences between the measured baseline sentiments (Col. 7,lines 60-67, Col. 9, lines 32-45, Col. 10, lines 5-20, Fig 3B-4B: outputting the differences to decide whether to promote the video or not).   

With respect to claim 270, De Boursetty further discloses wherein the information atoms comprise descriptors of individuals (appears to be nonfunctional descriptive material for not impacting the functionality of the claims; Col. 5,lines 10-20, Fig 1: user rating information and other info of video are included), further comprising: 
identifying a fourth set of relationships between the differences between the measured baseline sentiments and the information atoms (Col. 5, lines 50-60, Col. 7, lines 53-56 & 65-67, Col. 8, lines 1-30, Fig 4A-4B: identify a 4rd set of relationship, e.g. the relationship between the differences among users with respect to the updated metric of the information); and 
Serial Number: 15/844,059 Attorney Docket: GAT-004-US-CIP Response to Final Office Action dated 6.29.20associating the differences between the measured baseline sentiments with specific ones of the descriptors of individuals, based on the fourth set of relationships (everything element in the same system are being associated for at least being in the same system; Fig 1-2 & 3B--4B: the differences represented by the metrics, are associated with individual user of the groups of users and the video); 

 With respect to claim 271, De Boursetty further discloses wherein at least one relationship in the first or second set of relationships comprises a magnitude (appears to be nonfunctional descriptive material; Col. 5,lines 1-16,, Col. 7, lines 20-25 & 61-67: magnitude as indicated by elements such as and not limited to number of user likes or dislikes, ratings, and/or popularity).  
 With respect to claim 272, De Boursetty further discloses wherein at least one relationship in the first or second set of relationships comprises a direction (appears to be nonfunctional descriptive material; Col. 5, lines 1-16,, Col. 7, lines 20-25 & 61-67: direction as indicated by elements such as and not limited to number of user likes or dislikes, ratings, and/or popularity).   

With respect to claim 273, De Boursetty further discloses recognizing patterns in the differences (Col. 5, lines 25-31, Col. 7,lines  21-25 & 61-65: recognizing patterns in the differences, e.g. wide or narrow audience appeal, majority of users like or disliked, trend, etc.); and 
adjusting the second set of relationships based on the patterns and the baselines (Col. 7, lines 61-67, Col. 8,lines 1-20, Col. 12, lines 5-19, Fig 4A-4B: adjusting the relationships based pattern, e.g. with update of other audiences/users for the video).  

With respect to claim 274, De Boursetty further discloses recognizing patterns in the differences (Col. 5, lines 25-31, Col. 7,lines  21-25 & 61-65: recognizing patterns in the differences, e.g. wide or narrow audience appeal, majority of users like or disliked, trend, etc.); and 
adjusting the information atoms based on the patterns and the baseline sentiments (Col. 7, lines 61-67, Col. 8,lines 1-20, Col. 12, lines 5-19, Fig 4A-4B: adjusting the info with new user info as well update with new real time calculation).  
  

  	With respect to claims 285-286, De Boursetty further discloses wherein the metric is a business metric (appears to be nonfunctional descriptive material for not impacting the functionality of the claims and business metric is merely a metric; Col. 7, lines 62-65, Fig 3B: metric such as a threshold is a metric being used in the business field for video promotion, and hence is a business metric).
Examiner Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254.  The examiner can normally be reached on Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168